Citation Nr: 1812827	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-42 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to December 1979. 

 These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Boise, Idaho Department of Veteran Affairs (VA) Regional Office (RO).

In January 2018, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the Veteran's testimony is of record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The lowest level of activity at which the Veteran reports symptoms of coronary artery disease is greater than 5 METS, but not greater than 7 METS.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, for coronary artery disease have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in January 2014.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record. A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran has claimed entitlement to an initial disability evaluation in excess of 10 percent for coronary artery disease.  A January 2014 rating decision granted service connection and assigned a 10 percent disability evaluation for coronary artery disease, effective March 2012.

The Veteran's coronary artery disease was evaluated under Diagnostic Code 7005.  38 C.F.R. § 4. 104.  Diagnostic Code 7005 provides for a 10 percent evaluation for a workload greater than 7 METS but not greater than 10 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; where continuous medication required.  Id.  A 30 percent evaluation is warranted for a workload of greater than 5 METS but not greater than 7 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

The criteria set forth in Diagnostic Code 7005 are based upon METs, which are "metabolic equivalents."  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. 38 C.F.R. § 4.104 Note (2) (2017).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity expressed in METs and supported by specific examples that result in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

A VA heart examination regarding the Veteran's coronary artery disease was completed in February 2013.  The examiner noted that the Veteran experienced symptoms of fatigue at a workload greater than 5 METS but not greater than 7 METS.  The Veteran's left ventricular ejection fraction was 60 percent.  

Based on the probative evidence of record, the Board finds that the Veteran's coronary artery disease meets the criteria for an initial disability evaluation of 30 percent.  The symptoms of the Veteran's coronary artery disease do not more closely represent the criteria for a 60 percent disability evaluation because the Veteran has an ejection fraction of more than 30 to 50 percent.  In addition, the Veteran does not have a documented episode of acute congestive heart failure, and the Veteran does not exhibit symptoms of dyspnea, fatigue, angina, dizziness, or syncope at a workload of greater than 3 METS but not greater than 5 METS.  See 38 C.F.R. § 4.104, Diagnostic Code 7005. 

The Board acknowledges the Veteran's claims that his coronary artery disease is more severe than described by a 10 percent disability evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.104, Diagnostic Code 7005 with respect to determining the severity of his service-connected coronary artery disease.  Further, in this case the Veteran does not have the training, skills, or expertise needed to determine the severity of his coronary artery disease or to administer or interpret METs testing.  The lay opinions of the Veteran are less probative than the VA examination results.

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's coronary artery disease does not more closely approximate a 60 percent rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7.  Accordingly, entitlement to an initial disability evaluation of 30 percent, but no higher, is warranted. 


ORDER

Entitlement to an initial 30 percent disability evaluation for coronary artery disease is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


